ORDER

PER CURIAM.
Betty Deloris White (Wife) appeals from the trial court’s Judgment and Decree of Dissolution of Marriage dissolving the marriage of Wife and Donald D. White (Husband). We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment is supported by substantial evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).